Citation Nr: 1701246	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  07-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss, to include on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.E.  

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from July 1965 to July 1969.  

This matter comes before the Board of Veterans Appeals Board on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2008, the Veteran and his wife, S.E., testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.  

This case has been before the Board on several previous occasions, including most recently in April 2015, when the Board denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals For Veterans Claims (Court), after which the Court issued a Memorandum Decision issued in July 2016 which set aside the Board's decision and remanded the issue for further adjudication consistent with the Memorandum Decision.  Accordingly, the appeal has been returned to the Board for consideration.  

The appeal is being processed through the Veterans Benefits Management System (VBMS), with additional records stored in the Virtual VA system.  Specifically, Virtual VA contains VA treatment records that were added to the record after the issuance of the December 2014 supplemental statement of the case (SSOC).  The records have not been considered by the AOJ in connection with the claim currently before the Board, and the Veteran has not waived AOJ consideration.  See 38 C.F.R. § 20.1304 (2016).  However, as the Veteran's claim is being remanded for further development, the AOJ will have an opportunity to review these records.

For reasons explained below, appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In April 2015, the Board denied entitlement to a compensable rating for bilateral hearing loss and declined to refer the Veteran's claim for extraschedular consideration.  In its July 2016 Memorandum Decision, the Court concluded that, in light of evidence showing that the Veteran's hearing loss has pervasive effects on his daily activities and occupational functioning, the Board's extraschedular referral analysis was inadequate.  

In this regard, while the nature of the Veteran's decreased hearing is contemplated by the rating schedule, the evidence suggests that the functional impairment caused by his decreased hearing results in an exceptional disability picture that is more severe than as contemplated by the objective test results used to evaluate and rate hearing loss in the rating schedule.  Indeed, the September 2014 VA examiner suggested that the Veteran's hearing loss would impair his ability to work if he did not use amplification or be provided reasonable accommodations by employers.  

Given the foregoing, the Board therefore finds that remand for the referral of this matter for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (b)(1) (2016).  

Additionally, as this case must be remanded for the foregoing reasons, any outstanding, recent VA treatment records should also be obtained and considered by the AOJ.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from April 2016 to the present.  All records and/or responses received should be associated with the claims file.

2. Refer the Veteran's claim to VA's Director of Compensation Service or the Undersecretary for Benefits for an opinion regarding entitlement to an extraschedular rating for bilateral hearing loss under the provisions of 38 C.F.R. § 3.321 (b)(1) throughout the period on appeal.  Should the Director indicate that further evidentiary development is required, such development should be undertaken.

3. Then, after considering all evidence received since the December 2014 SSOC, readjudicate the issue of entitlement to a compensable rating for hearing loss, to include on an extraschedular basis.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


